UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                          No. 18-2020


In re: HARRISON LEWIS, III,

                     Petitioner.



               On Petition for Writ of Mandamus. (1:17-cr-00323-GJH-1)


Submitted: January 23, 2019                                  Decided: February 20, 2019


Before NIEMEYER and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Harrison Lewis, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harrison Lewis, III, petitions for a writ of mandamus, asking this court to compel

the district court to take certain actions in his criminal case. At the time that he filed the

petition, he had been convicted by a jury and was awaiting sentencing. He has since been

sentenced and has a direct appeal pending. See United States v. Lewis, No. 18-4729.

       “[M]andamus is a drastic remedy that must be reserved for extraordinary

situations.” In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018) (internal

quotation marks and citations omitted). “Courts provide mandamus relief only when (1)

petitioner ‘ha[s] no other adequate means to attain the relief [he] desires’; (2) petitioner

has shown a ‘clear and indisputable’ right to the requested relief; and (3) the court deems

the writ ‘appropriate under the circumstances.’” Id. (quoting Cheney v. U.S. Dist. Court,

542 U.S. 367, 380-81 (2004)). The writ of mandamus is not a substitute for appeal in

derogation of policies favoring review upon final judgment. Will v. United States, 389
U.S. 90, 97 (1967); In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       We conclude that Lewis fails to show that he is entitled to mandamus relief.

Accordingly, although we grant him leave to proceed in forma pauperis, we deny his

other pending motion and his petition for a writ of mandamus. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2